Citation Nr: 0638715	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for obsessive-
compulsive disorder with generalized anxiety and insomnia.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which denied the veteran's July 2000 
claim of entitlement to service connection for obsessive-
compulsive disorder (OCD), tension headaches and sinusitis.  
The veteran disagreed and timely appealed.  

In September 2006, the veteran, his spouse and his 
representative presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  

The issue of sinusitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the medical evidence demonstrates that 
the veteran manifested symptoms of OCD during active duty, 
which have been associated with his current disability by 
competent medical evidence.

2.  A preponderance of the medical evidence supports a 
conclusion that there is no chronic tension headache 
condition.


CONCLUSIONS OF LAW

1.  Obsessive-compulsive disorder was incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Chronic tension headaches were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from OCD as a result of 
the stress of duties he performed during service.  He further 
contends that he suffers from tension headaches that began 
during military service.  [As is discussed elsewhere in this 
decision, a third issue, entitlement to service connection 
for a sinus disability, is being remanded for additional 
evidentiary development.]

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was generally informed in a letter dated August 
2000, before the enactment of the VCAA, of the requirements 
to submit evidence regarding how the conditions he claimed 
were caused and that they were caused during or aggravated by 
military service.

The veteran was provided notice of VA's obligations in a VCAA 
letter dated May 2001.  In that letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the May 2001 VCAA letter, pages 1-2.

That letter informed the veteran of the typical kinds of 
evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The May 2001 letter told the veteran that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The veteran's hearing testimony and numerous written 
statements make it clear that he is aware of his obligations 
to support his claim with evidence.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in a letter dated August 2006.  

In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements were meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  The veteran's claims of entitlement to service 
connection were denied based on element (3), a connection 
between the veteran's service and the claimed disabilities.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to this 
crucial element.  

As will be discussed below, service connection is being 
granted for the claimed psychiatric disability.  The Board is 
confident that prior to assigning a disability rating and an 
effective date therefor, the agency of original jurisdiction 
will provided the veteran with appropriate Dingess notice. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records.  The veteran has been 
accorded several VA medical examinations.  

The veteran has indicated in written statements and during 
his personal hearing that he believes there may be medical 
records not in the claims folder that support his claim.  
Specifically, he believes the record is missing medical 
records dated 1973 through 1975 from Northport, New York VA 
Medical Center (VAMC).  He has sought the clinical notes of 
psychiatric treatment provided him there in 1973.  
He has not said how these records would be pertinent, only 
that they are pertinent.

The Board notes first that two pages of information from 
Northport are associated with the record.  The Board further 
notes that in response to the veteran's request, the RO sent 
a July 6, 2004 request for the records, and in a letter of 
the same date to the veteran, informed him that the records 
were being sought from the Northport, New York VAMC.  An 
August 2, 2004 response informed the RO that there were no 
records found at Northport VAMC pertaining to the veteran.  
On August 12, 2004, a formal finding was made that the 
clinical records from Northport VAMC dated 1973 to 1975 are 
unavailable for review; that all procedures to obtain them 
had been correctly followed; that all efforts to obtain them 
had been exhausted; and that further attempts to obtain them 
would be futile.  Finally, the veteran was informed of the 
efforts to obtain the records in a letter from the RO dated 
August 12, 2004.  The Board finds that those steps comply 
with the requirements set forth in 38 U.S.C.A. § 5103A(b)(3) 
(West 2002).

In any event, since the Board is in fact granting service 
connection for the claimed psychiatric disability, the lack 
of the Northport medical records is of no moment.  With 
respect to the headache condition, there are in fact medical 
records pertaining thereto from 1973, which will be referred 
to below.  In any event, the Board's denial is based on 
recent medical evidence, which does not indicate that a 
chronic headache disability currently exists.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran, his spouse and his 
representative appeared before the undersigned VLJ in 
September 2006, and presented evidence in support of his 
claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

1.  Entitlement to OCD with generalized anxiety and insomnia.

The Board will address each Hickson element noted above in 
turn.  

With regard to element (1), current disability, the record 
shows that the veteran was diagnosed in May 1980 with OCD 
with generalized anxiety.  The most recent diagnosis of OCD 
was noted in July 2003 by Dr. J.S., a Pueblo VA Mental Health 
Clinic staff psychiatrist.  Thus, element (1) is satisfied.

With regard to element (2), evidence of in-service incurrence 
or aggravation of a disease or injury, the veteran's service 
medical records do not contain any indication that the 
veteran was treated for OCD, insomnia or anxiety during 
active duty.  He does not contend otherwise.

The veteran contends that, in retrospect, he started 
developing OCD behavior traits during service.  Specifically, 
he told VA mental healthcare providers that he started doing 
things in "threes" while in the Navy, such as, for example, 
while taking a shower, he would count in threes and twist and 
turn his soap.  He stated that he also counted in sets of 
threes, but also said that it was not an everyday occurrence 
and that his job required that certain technical steps be 
checked three times.  He testified that the he did not seek 
psychiatric help during service because he was afraid it 
would endanger his ability to remain a submarine crewmember.  
[The Board notes that evidence shows that the veteran was 
stationed for a period of two years and three months aboard a 
nuclear ballistic missile submarine, the U.S.S. Robert E. 
Lee, SSBN-601.]  

In this vein, Dr. J.R., a VA psychologist, and Dr. J.S. have 
opined that the veteran's OCD was present during service and 
that it was due to stresses associated with active duty.  

The veteran's position is essentially stated in a letter 
dated December 2002 signed by Dr. J.S., a VA staff 
psychiatrist, and S.S., a VA L.C.S.W. mental health 
therapist: 

. . . while still on active duty, this veteran 
developed symptoms such as tension headaches as 
well as Obsessive Compulsive traits.  These 
obsessive-compulsive traits have developed into 
diagnosable OCD over the years.  . . .  This 
veteran was a highly functional individual prior to 
entering the Navy and in fact during most of his 
service in the Navy.  His job working in the very 
stressful nuclear weapons area resulted in this 
veteran's inability to tolerate stress.  His 
response to the high level of stress was to develop 
both physical and emotional symptoms.  These 
include the tension headaches as well as the OCD, 
and severe sleep disorder.  It is believed by this 
treatment team that this veterans' ability to 
function was adversely effected  by his military 
service.

The Board takes judicial notice that service aboard 
submarines, in particular during the 1960s, was considered to 
be hazardous and stressful.  Indeed, two U.S. Navy 
submarines, the Thresher (April 10, 1963) and the Scorpion 
(May 22, 1968), sank with the loss of all hands during that 
decade.  The Scorpion sank during the veteran's period of 
submarine service.  The Board has no reason to doubt the 
veteran's sworn testimony.  Thus, there is evidence of in-
service emotional stresses.  The Board finds that element (2) 
is satisfied by the evidence of record.

With regard to element (3), medical evidence of a nexus 
between the current condition and the in-service injury or 
disease, of record are the opinions of Dr. J.S. and Dr. J.R.  
As noted above, both VA mental health providers are of the 
opinion that there is a relationship between the veteran's 
OCD and stress associated with the veteran's submarine 
duties.  There is no competent medical evidence to the 
contrary.  Thus, the Board finds that element (3), and 
therefore all elements,  is satisfied.  

In sum, the Board finds that entitlement for service 
connection for OCD is warranted by the evidence of record.  
The benefits sought on appeal accordingly are granted.

2.  Entitlement to service connection for tension headaches.

The veteran in substance contends that he has a chronic 
tension headache disorder, which began during active duty.  
The Board will apply the Hickson elements in order.

With regard to element (1), current disability, the record 
indicates that the veteran complained of constant headaches 
in 1973, over 30 years ago.  He was referred in April 1973 
for a brain scan, which was negative.  
 
In June 2001, the veteran was seen for a general physical 
examination; he did not inform the examiner of any headache 
condition or complain that he was then suffering from 
headaches.  Reviews of the clinical treatment records in the 
file indicate that the veteran was treated on a monthly basis 
by VA medical providers from June 2001 through January 2006.  
In all of those reports, there are only two which indicate 
that the veteran complained of headaches.  At no time has 
there been rendered a diagnosis of a headache disorder.  

In sum, after a review of the entire record, the Board finds 
that there is no diagnosis in the record of a condition of 
chronic tension headaches.  It is now well settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  In the absence of 
competent medical diagnoses with respect to the claimed 
disorders, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may occasionally experience headaches, 
as do untold millions of others.  However, it is now well-
established that symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  To the extent that the veteran himself 
is attempting to diagnose a headache disorder, his lay 
opinion on a medical matter is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim of 
entitlement to VA benefits].  

For that reason, element (1) is not satisfied, and thus the 
claim fails.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for obsessive-compulsive 
disorder, generalized anxiety and insomnia is granted.

Entitlement to service connection for tension headaches is 
denied.


REMAND

The veteran contends that he suffered an injury while diving 
in Key West, Florida that resulted in sinusitis.  For reasons 
stated immediately below, the Board finds that additional 
evidentiary development is required.

With regard to Hickson element (1), current  disability, the 
evidence is mixed.  In October 2001, a VA x-ray report states 
that the veteran's sinuses were normal.  In contrast, the 
veteran submitted two private radiological reports.  The 
first, dated June 2005, reports "mild bilateral maxillary 
sinus mucosal disease with potential acute right maxillary 
sinusitis."  The second, dated July 2005, reported "chronic 
maxillary sinusitis."  

With regard to element (2), the veteran's service medical 
records do not document any diving accident.  However, there 
are two entries, made on October 27 and 31, 1966.  The 
entries simply state "sinus" as the condition being 
treated, and indicate that they were treated by Navy corpsmen 
with across-the-counter medications.  
The veteran's April 22, 1970 separation physical indicates 
that the veteran did not have sinus problems.

With regard to the nexus evidence requirement of Hickson 
element (3), Dr. M.R.'s February 2001 letter states the 
following:

It is a significant possibility that [the 
veteran's] sinus condition has been a result of a 
service related injury in 1966, when experienced a 
barotrauma to the sinuses when at a depth of over 
100 feet and subsequent effects of barometric 
pressure while serving duty in submarine service.

The Board notes that the record shows that in January 1967, 
some two months after the veteran's alleged diving incident, 
the veteran was tested for equalization at 50 pounds per-
square-inch pressure and completed a buoyant ascent from 50 
feet during submariner's training without incident.  Thus, it 
does not appear that any trauma in 1966 effected the veteran 
in 1967.  Moreover, Dr. M.E.'s opinion states "it is a 
significant possibility . . . ."  That opinion is not in 
terms of probability.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Board finds that it is too speculative to support the claim.  

Because the medical evidence now of record is somewhat 
unclear on several points, the Board believes that a remand 
is in order.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA claims folder should 
be provided to a physician.  The 
reviewing physician should initially 
determine whether the medical evidence 
which is now of record established that a 
chronic sinus disability currently 
exists.  Any diagnostic testing or 
physical examination should be performed 
if the reviewing physician determines it 
is necessary to render such an opinion.  
The reviewing physician should then 
render an opinion as to whether it is as 
likely as not that any current sinus 
disability is related to the veteran's 
military service, to include the two 
notations of "sinus" in October 1966, 
as well as the veteran's reported diving 
accident.  A report must be prepared and 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for sinusitis.  If the 
benefit sought on appeal remains denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


